Citation Nr: 0622158	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  95-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty from January 1983 to January 
1986.  She also had reserve duty in the Ohio Army National 
Guard from February 1986 to February 1992, including active 
duty from September 1988 to May 1990.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia that denied the appellant's 
claim of entitlement to service connection for PTSD.  The 
case was subsequently certified to the Board by the RO in 
Cleveland, Ohio.  The Board most recently remanded the case 
for additional development in October 2003; the case has now 
been returned to the Board for appellate review.

In November 2002 a hearing was held at the Cleveland RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing is on 
file.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the 
veteran, upon entry into active duty in 1988, had pre-
existing PTSD; although some evidence suggests that PTSD pre-
existed a second period of active service, such evidence is 
not clear and unmistakable.  

2.  There is no clear and unmistakable evidence that any pre-
existing psychiatric condition was not made permanently worse 
during that period of active service.  

3.  PTSD is shown during a period of active service.  




CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and therefore, PTSD, as a matter of law, cannot be 
said to have existed prior to a second period of active duty.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.304, 
3.306 (2005); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

2.  With application of the benefit of the doubt, PTSD is the 
result of disease or injury incurred in active service.  
38 U.S.C.A. §§ 1131, 1132, 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(b).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1132; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1132 requires VA 
to bear the burden of showing the absence of aggravation by 
clear and unmistakable evidence in order to rebut the 
presumption of sound condition.  See also Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

The appellant, who has been diagnosed with various 
psychiatric disorders in the years after leaving military 
service, claims that her current psychiatric pathology 
originated in military service.  The evidence of record 
includes various letters of recommendation from persons who 
were supervisors and superiors of the appellant at the time 
of her separation from active service in January 1986; these 
letters indicate that the appellant had a "dynamic 
personality" and a "professional attitude".  They also 
indicate that that she was considered a "hardworking, 
conscientious individual with unlimited potential" and that 
she was "readily adaptable to changing environments and 
duties."

In April 1986, when the appellant was not on active duty, she 
was raped and she thereafter received treatment at a private 
hospital.  The April 1986 Intake Individual Psychotherapy 
report contains a diagnosis of PTSD, acute and rule out more 
serious disorders.  An August 1986 note indicates that the 
National Guard had been seeking information about the 
appellant's condition.  The appellant ended treatment later 
that month and the termination note indicates that trust and 
credibility issues were quite stressful for the appellant.  
In October 1987, the appellant was admitted to this hospital 
for psychiatric treatment.  The November 1987 discharge note 
includes an Axis I diagnosis of "chronic PTSD."  

In March 1988, the appellant's complaint of alleged race 
discrimination was accepted in National Guard channels.  The 
alleged discrimination was described by the appellant as 
beginning in April 1987.  A January 1989 memorandum indicates 
that the Report of Investigation had included a finding of no 
discrimination.  In April 1989, the appellant was promoted in 
rank and then she was transferred to another duty station.  

A September 1988 report of medical history, completed at 
entry into a second period of active duty, shows the 
appellant's reported history of a personal assault with 
subsequent psychiatric hospitalization and one year of 
follow-up treatment.  The associated report of medical 
examination indicates that psychiatric examination of the 
appellant was "normal" and that the examiner stated that 
there were "no residuals," of the reported incident.  

A June 1989 service medical treatment note indicates that the 
appellant carried an Axis I diagnosis of PTSD, resolving and 
on Axis II, mixed personality features insufficient to 
warrant a diagnosis.  The PTSD was said to be secondary to 
the April 1986 personal assault.

In January 1990, the appellant underwent a psychological 
evaluation at the Wright -Patterson Air Force Base.  The Axis 
I diagnosis was PTSD, resolving and on Axis II, mixed 
personality features insufficient to warrant a diagnosis.  
The appellant was subsequently admitted for approximately two 
weeks of in-patient psychiatric treatment in February 1990.  
At discharge the Axis I diagnoses included history of PTSD, 
occupational problem (coded as 309.4) and interpersonal 
problem.  The doctor stated that "We do not endorse PTSD as 
an active problem."  There was also an Axis II diagnosis of 
mixed personality disorder with histrionic and dependent 
traits.  

(The diagnostic criteria for mental disorders set forth in 
THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-
IV) for mental disorders have been adopted by VA.  38 C.F.R. 
§ 4.125.  According to the DSM-IV, the Axis I diagnosis 
rendered in February 1990 (309.4) is one of an Adjustment 
Disorder with mixed disturbance of emotions and conduct; a 
diagnosis of an Adjustment Disorder is used to describe 
presentations that are in response to an identifiable 
stressor.)

A July 1990 memorandum to the commander was obtained and 
written by a non-commissioned officer who had been directed 
to conduct an inquiry into the appellant's allegations of 
discrimination in relation to her involuntary separation from 
active duty in May 1990.  The investigator found that five 
doctors had not agreed with a major's conclusion that the 
appellant was not under extensive medical treatment.  The 
investigator also found that, after the appellant's National 
Guard duty transfer, she was in a hostile work environment 
and that she was a victim of reprisal. 

After service, the appellant underwent a VA psychological 
evaluation in December 1990.  The examiner reviewed the 
appellant's claims file and medical records; the examiner 
also conducted an extensive interview with the appellant.  
The appellant also completed psychological testing.  The 
examiner rendered Axis I diagnoses of PTSD and Psychotic 
Disorder, not otherwise specified (NOS).  The examiner also 
rendered an Axis II diagnosis of personality disorder NOS 
with histrionic, narcissistic and paranoid features.  The 
examiner noted that the appellant had also demonstrated 
dependent and borderline features at times.  The examiner 
stated that by definition personality disorders begin before 
military service.  

The most recent VA psychiatric treatment records in evidence 
are dated in 2002.  A May 2002 psychiatrist note includes an 
Axis I diagnosis of PTSD.  On Axis II, the diagnosis was rule 
out Cluster A personality disorder.  The psychiatrist noted 
that Axis I diagnoses of schizophrenia, schizoaffective 
disorder and bipolar disorder had also been considered.  The 
Board notes that none of these diagnoses were rendered - only 
PTSD was. 

A grant of service connection for PTSD is warranted in this 
particular case because the presumption of soundness is not 
rebutted, and PTSD was incurred in service.  1986 and 1987 
private hospital treatment records show that a diagnosis of 
chronic PTSD existed prior to the appellant's entry into a 
second period of active service in September 1988.  The 
evidence also shows that symptoms of PTSD were not 
demonstrated in September 1988-a military medical entry 
examination report of September 1988 includes finding of a 
normal psychiatric status and no residuals from the April 
1986 personal assault, and the appellant was thought not to 
exhibit symptoms of PTSD.  However, subsequent to that time, 
the appellant experienced increasing difficulties in relation 
to her National Guard duties requiring referral for 
psychiatric treatment.  She has essentially required 
psychiatric treatment since 1988, and her current Axis I 
diagnosis, as per her VA psychiatrist, remains PTSD.  

With consideration of the entire record and resolving doubt 
in favor of the appellant, the evidence of record indicates 
that the appellant incurred PTSD during a second period of 
active duty.  The appellant is presumed in sound condition at 
entry into this second period of service from September 1988 
to May 1990 with the National Guard.  Although a diagnosis of 
PTSD existed prior to this time, the presumption of soundness 
is not rebutted.  Service medical records show an increase in 
PTSD symptomatology during this second period of active 
service.  There is no specific finding that the increase in 
disability was due to the natural progression of the disease, 
and the evidence of record does not clearly and unmistakably 
show that the PTSD pathology was not aggravated by service.  
Consequently, the presumption of soundness-as to this second 
period of active duty-has not been rebutted with regard to 
PTSD.  VAOPGCPREC 03-2003; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Some evidence of record shows continuity 
of PTSD symptomatology from the time of the appellant's 
active duty in the National Guard, as well as a current 
diagnosis of PTSD.  The evidence is not clear as to the 
etiology of her present diagnosis of PTSD, and some evidence 
of record suggests that her complaints of both the etiology 
and severity of PTSD are exaggerated or somatic.  There is no 
direct medical opinion evidence of record to indicate that 
PTSD was not incurred to service.  Additional medical 
development could be undertaken to determine if some of the 
appellant's complaints are exaggerated or somatic.  However, 
with application of the benefit of the doubt in the 
appellant's favor, entitlement to service connection for PTSD 
is granted.  




ORDER

Service connection for PTSD is granted.  



____________________________________________
KURT G. EHRMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


